Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED FIRST ACTION FINAL
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2021 has been entered.
 Claims 1-20 are currently pending. Claims 1 and 11 have been amended.  Claims 16-20 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 18, 2019.
 Claims 1-15 are currently under examination.
Rejection Withdrawn
2.	In view of Applicant’s response surrounding the teachings as set forth in Example 4, the rejection of claims 1-15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an immunogenic composition comprising: a Streptococcus suis capsular polysaccharide conjugated to a carrier protein; and a physiologically acceptable vehicle, does not reasonably provide enablement for a vaccine comprising: a Streptococcus suis capsular polysaccharide conjugated to a carrier protein; and a physiologically acceptable vehicle is withdrawn.
REJECTIONS MAINTAINED
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	The rejection of claim(s) 1, 5-9, 11 and 14 under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Smith US 2002/0055168 A1: published 5/9/02 is maintained for the reasons set forth in the previous office action.
	Applicant argues that:
	1) Smith purports to disclose an extremely broad swath of subject matter relating to Streptococcus suis. Smiths’ disclosure, however, is nothing more than vague limitations of general ideas that may or may not be workable. Smith’s mere naming of subject matter that cannot be produced without undue experimentation is insufficient to establish the unpatentability of Applicant’s claimed invention. 

	3) Smith therefore did not put the claimed subject matter in the public’s possession, and does not anticipate the claimed invention.
	4) The Office asserts that an ordinary skilled artisan could readily make a Streptococcus suis conjugate vaccine without undue experimentation based simply on Smith’s naming of subject matter. However, the Office has not provided any evidence supporting such a conclusion. There are numerous variables and obstacles to deriving a working glycoconjugate vaccine that are neither appreciated nor addressed by the Office.
	5) The art is replete with evidence showing that, even today, developing a successful glycoconjugate vaccine is a difficult and unpredictable endeavor:
		Astronomo et al. states that the “development of effective carbohydrate-specific vaccines against bacterial pathogens has historically been complicated”;
		Avci et al., explains that the “development of new glycoconjugate vaccines continues to be hampered by unexpected technical and medical issues during clinical development,” and also states that the “lack of understanding of what parameters govern efficacy and safety of glycoconjugate vaccines”;
		Micoli et al., notes that “development of glycoconjugate vaccines is a long, complex and economically demanding process that can last up to 10-15 years”.
S. suis specifically, the ordinarily skilled artisan knows that the S. suis capsular polysaccharide is abnormally non-immunogenic relative to the capsular polysaccharides of Hib, pneumococcus, etc. (see e.g., Goyette-Desjardins, Guillaume, et al.). 
	7) The ordinary skilled artisan would not expect, even after conjugation, that it would be a trivial matter to obtain a viable glycoconjugate vaccine formulation- there are too many unknown factors and variables that preclude an ordinary skilled artisan from having any reasonable expectation of success absent undue experimentation. 
	8) Another S. suis specific issue not contemplated or predicted by Smith is that the S. suis sialic acid moiety is required for immunogenicity (see e.g. Goyette-Desjardins). 
	9) The Office has not shown that an ordinarily skilled artisan could make a S. suis conjugate vaccine without undue experimentation based on Smith’s disclosure. Accordingly, Smith does not anticipate the claimed invention and the rejection should be withdrawn. 
Applicant’s arguments have been fully considered, but are deemed non-persuasive. 
Independent claim 1 is drawn to a Streptococcus suis vaccine comprising: a Streptococcus suis capsular polysaccharide conjugated to a carrier protein; and a physiologically acceptable vehicle.
Independent claim 11 is drawn to a Streptococcus suis multivalent vaccine, comprising: a first Streptococcus suis capsular polysaccharide conjugated to a first; a second a Streptococcus suis capsular polysaccharide conjugated to a carrier protein; and a physiologically acceptable vehicle, wherein said first and second  Streptococcus suis capsular polysaccharides are from different Streptococcus suis serotypes.
Streptococcus suis capsular polysaccharide conjugated to a carrier protein and a physiologically acceptable vehicle.  The claims are not drawn to a process of making said product.  It is not necessary that Smith teach how to obtain the vaccine as much as it is their duty to disclose the vaccine product in the affirmative thereby making it anticipatory. Moreover, a skilled artisan’s ability to properly conjugate a protein, or incorporate the capsular carrier protein conjugate into a safe and efficacious vaccine formulation or develop a safe and effective dosing etc. is well within routine ability and optimization for one of skill in the relevant art.
With regard to Point 2, as noted previously, MPEP 2164.08(b) supports the notion that the presence of inoperative embodiments within the scope of a claim does not necessarily render a claim nonenabled. The standard is whether a skilled person could determine which embodiments that were conceived, but not yet made, would be inoperative or operative with expenditure of no more effort than is normally required in the art. Atlas Powder Co. v. E.I. du Pont de Nemours & Co., 750 F.2d 1569, 1577, 224 USPQ 409, 414 (Fed. Cir. 1984) (prophetic examples do not make the disclosure nonenabling).
With regard to Point 3, it remains true that Smith provides Streptococcus suis antigen(s) and vaccines derived thereof (see abstract). The invention also provides a method of producing a Streptococcus suis capsular antigen including using a protein or functional fragment thereof as provided by the invention, and provides therewith a Streptococcus suis capsular antigen obtainable by such a method (see paragraph 0040).  Smith discloses that the invention further provides a vaccine including an antigen according to the invention and a suitable carrier or 
As noted previously, MPEP 1701 states every patent is presumed to be valid, and is thus enabled, unless proven otherwise by a court of law.  Moreover, MPEP 2121 recites that a prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006).
In this case Smith specifically describes the claimed invention in sufficient detail to enable a person of ordinary skill to know the metes and bounds of the vaccine composition as claimed.  The claims are currently drawn to a vaccine comprising a S. suis capsular polysaccharide conjugated to a carrier protein and a physiologically acceptable vehicle.  The reference anticipated the claimed vaccine thus making it fully enabled. 

    PNG
    media_image1.png
    120
    526
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    303
    547
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    101
    522
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    168
    525
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    102
    532
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    467
    521
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    168
    531
    media_image7.png
    Greyscale

One of skilled in the art would readily understand based on the disclosure and the state of the art how to make a vaccine comprising Streptococcus suis capsular polysaccharide conjugated to a carrier protein and a physiologically acceptable vehicle. 



Astronomo et al., while they state that the “development of effective carbohydrate-specific vaccines against bacterial pathogens has historically been complicated”; they also state that for many bacterial infections, glycoconjugate vaccines have been made based on fragments of their capsular polysaccharides, e.g. S. pneumoniae, N. meningitides, H. influenzae . With the advent of conjugate vaccines for several strains of the above three bacteria, the incidence of bacteraemia, meningitis and otitis media has almost been eliminated in countries where these vaccines are routinely used. Generally, heterogeneity issues have been successfully addressed by isolating polysaccharide from the most clinically relevant serotypes followed by degradation into smaller products for activation and conjugation to immunogenic carrier proteins to create multivalent conjugate vaccines (see page 313).
	Avci et al., while they explain that the “development of new glycoconjugate vaccines continues to be hampered by unexpected technical and medical issues during clinical development,” that  the “lack of understanding of what parameters govern efficacy and safety of glycoconjugate vaccines”; they also postulate that such issues can be alleviated by a greater basic understanding of how glycoconjugates operate. For glycoconjugate vaccines to fulfill their full public health potential, experienced academics, regulators, and product developers need to pool the best practices learned and the knowledge accumulated over the past 40 years of work in an open and transparent manner. With the identification and communication of critical research gaps, funders will then be better able to step in and new product developers can avoid 
	Micoli et al., while notes that “development of glycoconjugate vaccines is a long, complex and economically demanding process that can last up to 10-15 years”; they also note that over the last decades, glycoconjugate vaccines have been proven to be a successful strategy to prevent infectious diseases.  This review provides an overview of recent progress in glycoconjugation technologies toward faster vaccine design. Among the different emerging approaches, glycoengineering has the potential to combine glycan assembly and conjugation to carrier systems (such as proteins or outer membrane vesicles) in one step, resulting in a simplified manufacturing process and fewer analytical controls.  Moreover, based on the success of licensed glycoconjugate vaccines, glycoconjugation remains an attractive tool for the development of vaccines against unmet medical needs. Glycoengineering has recently been extended to OMVs, which holds the potential for simplified and lower-cost vaccine production, and could particularly have a great impact on vaccination strategies in low and medium-income countries. Chemical and enzymatic strategies, and their automation are becoming powerful tools to facilitate glycoepitope identification for vaccine design. These novel approaches, together with advancements in the field of classical conjugation and analytics, have reduced the time required for glycoconjugate vaccine discovery and design (see page 882; article highlights). 
	Thus, one of ordinary skill in the art could mitigate Applicants proposed concerns, reasons for undue experimentation and notion of unpredictability.
S. suis diagnostic tools, as well as potential for therapeutic applications (see abstract).  It is now well known that S. suis serotype 2 CPS is particularly non-immunogenic, even when associated at the bacterial surface in the course of a primary or booster experimental infection [11,23–25,37,38]. The low immunogenicity of S. suis serotype 2 CPS cannot be explained by the presence of sialic acid, known to possess immunomodulatory properties [25]. Nonetheless, as with other encapsulated bacteria, conjugation of CPS to a carrier protein might help the induction of a stronger antibody response with TD features such as antibody class switching, affinity/specificity maturation, and immunological memory (see page 11 of 20). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., sialic acid moiety) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	7) As evidenced by Points 1-6, the ordinarily skilled artisan would expect that after glycoconjugation of said S. suis vaccine would be effective. 
With regard to Point 9, contrary to Applicant’s assertion, Smith provides Streptococcus suis antigen(s) and vaccines derived thereof (see abstract). The invention also provides a method of producing a Streptococcus suis capsular antigen including using a protein or functional fragment thereof as provided by the invention, and provides therewith a Streptococcus suis capsular antigen obtainable by such a method (see paragraph 0040).  Smith discloses that the invention further provides a vaccine including an antigen according to the invention and a suitable carrier or adjuvant. The immunogenicity of a capsular antigen provided by the invention is, for example, increased by linking to a carrier (such as a carrier protein)(see paragraph 0068).  The claim is drawn to a vaccine and the fact that a method to make said vaccine may not have been explicitly taught does not negate or discredit the fact that Smith anticipates the invention as currently claimed. Lastly, MPEP teaches the following:
2121.02    Compounds and Compositions — What Constitutes Enabling Prior Art [R-08.2017]
[Editor Note: This MPEP section is applicable to applications subject to the first inventor to file (FITF) provisions of the AIA  except that the relevant date is the "effective filing date" of the claimed invention instead of the "time of the invention" or "date of invention," which are only applicable to applications subject to pre-AIA  35 U.S.C. 102. See 35 U.S.C. 100 (note)  and MPEP § 2150 et seq.]
I.    ONE OF ORDINARY SKILL IN THE ART MUST BE ABLE TO MAKE OR SYNTHESIZE
Where a process for making the compound is not developed until after the date of invention, the mere naming of a compound in a reference, without more, cannot constitute a description of the compound. In re Hoeksema, 399 F.2d 269, 158 USPQ 596 (CCPA 1968). Note, however, that a reference is presumed operable until applicant provides facts rebutting the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). Therefore, applicant must provide evidence showing that a process for making was not known at the time of the invention. See the following subsection for the evidentiary standard to be applied.
II.    A REFERENCE DOES NOT CONTAIN AN "ENABLING DISCLOSURE" IF ATTEMPTS AT MAKING THE COMPOUND OR COMPOSITION WERE UNSUCCESSFUL BEFORE THE DATE OF INVENTION
When a prior art reference merely discloses the structure of the claimed compound, evidence showing that attempts to prepare that compound were unsuccessful before the date of invention will be adequate to show inoperability. In re Wiggins, 488 F.2d 538, 179 USPQ 421 (CCPA 1973). However, the fact that an author of a publication did not attempt to make the compound disclosed, without more, will not overcome a rejection based on that publication. In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985) (In this case, the examiner had made a rejection under pre-AIA  35 U.S.C. 102(b)  over a publication, which disclosed the claimed compound, in combination with two patents teaching a general process of making the particular class of compounds. The applicant submitted an affidavit stating that the authors of the publication had not actually synthesized the compound. The court held that the fact that the publication’s author did not synthesize the disclosed compound was immaterial to the question of reference operability. The patents were evidence that synthesis methods were well known. The court distinguished Wiggins, in which a very similar rejection was reversed. In Wiggins, attempts to make the compounds using the prior art methods were all unsuccessful.). Compare In re Hoeksema, 399 F.2d 269, 158 USPQ 596 (CCPA 1968) (A claim to a compound was rejected De Boer which disclosed compounds similar in structure to those claimed (obvious homologs) and a process of making these compounds. Applicant responded with an affidavit by an expert named Wiley which stated that there was no indication in the De Boer patent that the process disclosed in De Boer could be used to produce the claimed compound and that he did not believe that the process disclosed in De Boer could be adapted to the production of the claimed compound. The court held that the facts stated in this affidavit were legally sufficient to overcome the rejection and that applicant need not show that all known processes are incapable of producing the claimed compound for this showing would be practically impossible.). 
    PNG
    media_image8.png
    18
    19
    media_image8.png
    Greyscale

This teaching combined with the state of the prior art and all the factors as discussed about in Points 1-8 renders this argument moot.
As previously presented, Smith provides Streptococcus suis antigen(s) and vaccines derived thereof (see abstract). The invention also provides a method of producing a Streptococcus suis capsular antigen including using a protein or functional fragment thereof as provided by the invention, and provides therewith a Streptococcus suis capsular antigen obtainable by such a method (see paragraph 0040).  Smith discloses that the invention further provides a vaccine including an antigen according to the invention and a suitable carrier or adjuvant. The immunogenicity of a capsular antigen provided by the invention is, for example, increased by linking to a carrier (such as a carrier protein)(see paragraph 0068). Further, Smith utilizes serotype 1, 2, 7 and 9 (see paragraph 0028, 0033, 194 and Figure 2).  The invention also provides a vaccine including a Streptococcus vaccine strain or mutant according to the invention and a pharmaceutically acceptable carrier or adjuvant (see paragraph 0060). 
Moreover, Smith discloses that in a preferred embodiment, the invention provides a Streptococcus vaccine strain, according to the invention, which includes a mutant capable of expressing a Streptococcus virulence factor wherein the virulence factor or antigenic determinant is selected from a group of cellular components, such as muramidase-released protein ("MRP"), extracellular factor ("EF") and cell-membrane associated proteins 60kDA heat shock protein, pneumococcal surface protein A (Psp A), pneumolysin, C protein, protein M, fimbriae, hemagglutinins and hemolysin or components functionally related thereto (see paragraph 0055). Lastly, Biosynthesis of Streptococcus capsular polysaccharide antigen using a protein or functional fragment thereof is advantageously used in chemo-enzymatic synthesis and the development of vaccines which offer protection against serotype-specific Streptococcal 
Since the Office does not have the facilities for examining and comparing applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.

4.	The rejection of claim(s) 1-4 and 6 under 35 U.S.C. 102(a)(1) as being anticipated by Halbur, Research Report Swine Health, 2001; pages 1-11 is maintained for the reasons set forth in the previous office action.
	Applicant argues that:
	1) Halbur does not teach or suggest a vaccine comprising Streptococcus suis capsular polysaccharide conjugated to a carrier protein, as found in amended claim 1.
	2) Halbur’s capsular polysaccharide conjugate vaccine candidate was tested in a pig model and showed no protective effect and therefore is not a vaccine. Pigs administered the capsular polysaccharide conjugate vaccine candidate had worse gross lung lesion scores than the untreated positive controls.  Thus, Halbur’s vaccine was actually detrimental to pig welfare ad did not provide pigs with protective immunity.
Applicant’s arguments have been fully considered, but are deemed non-persuasive 
Independent claim 1 is drawn to a vaccine comprising: a Streptococcus suis capsular polysaccharide conjugated to a carrier protein; and a physiologically acceptable vehicle.
With regard to Point 1, contrary to Applicant’s response, Halbur discloses that three novel Streptococcus suis (S. suis-serotype 2) vaccine candidates were developed in an attempt to reduce clinical disease associated with S. suis induced meningitis and septicemia. The three S. suis mutant. The capsular polysaccharide conjugate vaccine was created by digestion of a culture with lysozyme, extraction of the capsular polysaccharide with ethanol, and conjugation to tetanus toxoid. The antimicrobial-killed bacterin and the capsular polysaccharide conjugate vaccine were adjuvanted in an oil-in-water emulsion (see abstract and page 3).  The vaccine composition as claimed is identical to that of Halbur. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
With regard to Point 2, the vaccines were tested in two experiments in a porcine reproductive and respiratory syndrome virus (PRRSV)/S. suis coinfection model. In the first experiment, two doses of each of the vaccines were delivered subcutaneously 28 and 14 days prior to S. suis challenge. Mortality was 43 % in the untreated (infected) positive controls, 43% in pigs treated with antimicrobial hydrochloride injections (5.0 mg/kg) on 8, 9, and 10 days post infection (DPI), 43% in pigs vaccinated with an autogenous S. suis bacterin, 57% in pigs vaccinated with a commercial killed S. suis vaccine, 29% in pigs vaccinated with an antimicrobial-killed bacterin, 43% in pigs vaccinated with a capsular polysaccharide conjugate vaccine, and 57% in pigs vaccinated with a streptomycin dependent S. suis mutant. In the S. suis mutant were delivered subcutaneously (SQ), intranasally (IN), or both (SQ+IN). Mortality was 90% in the untreated positive controls, 60% in pigs vaccinated with a antimicrobial-killed bacterin SQ, 50% in pigs vaccinated with an antimicrobial-killed bacterin SQ and IN, 64% in pigs vaccinated with the streptomycin dependent S. suis mutant SQ and IN, and 80% in pigs vaccinated with the streptomycin dependent mutant IN. The antimicrobial killed bacterin significantly reduced gross lung lesion severity and showed the greatest reduction in mortality of all groups tested and approached a level of significance compared to the positive controls (P=0.065). 
While the results for efficacy of vaccinating nursery pigs for S. suis is limited and in some cases higher than other controls there are signs of efficacy. And as noted by the prior art those signs of efficacy lends itself to plans to further improve the efficacy of the vaccine to include adjusting the antigen load, increasing the dose, and changing adjuvants. The components of the Halbur vaccine are identical to those set forth in the instant claim.  While the term ‘vaccine’ is an intended use the compositions are identical and are anticipated to work in the same capacity.  Absent evidence to the contrary, the vaccine composition of Halbur is identical in nature and function as that of the claimed invention. Moreover, MPEP 2122 states that ("[P]roof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation.").
Lastly, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 
As previously presented, Halbur discloses that three novel Streptococcus suis (S. suis-serotype 2) vaccine candidates were developed in an attempt to reduce clinical disease associated with S. suis induced meningitis and septicemia. The three vaccine candidates tested included an antimicrobial-killed bacterin, a capsular polysaccharide conjugate vaccine, and a streptomycin-dependent S. suis mutant. The capsular polysaccharide conjugate vaccine was created by digestion of a culture with lysozyme, extraction of the capsular polysaccharide with ethanol, and conjugation to tetanus toxoid. The antimicrobial-killed bacterin and the capsular polysaccharide conjugate vaccine were adjuvanted in an oil-in-water emulsion (see abstract and page 3).
Since the Office does not have the facilities for examining and comparing applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	The rejection of claims 2-4, 10, 12, 13, 14 and 15 under 35 U.S.C. 103 as being unpatentable over Smith US 2002/0055168 A1; Published: 5/9/02 as applied to claims 1, 5-9, 11 and 14 above, and further in view of Pichichero, Human Vaccines & Immunotherapeutics, 2013; 9(12): 2505-2523 is maintained for the reasons set forth in the previous office action.	Applicant argues that:
	1) Smith does not teach a vaccine comprising Streptococcus suis capsular polysaccharide conjugated to a carrier protein; and a physiologically acceptable vehicle for the reasons outline above.
	2) Pichichero also does not teach or enable a vaccine comprising Streptococcus suis capsular polysaccharide conjugated to a carrier protein; and a physiologically acceptable vehicle. The combination of the two references does not render the claimed subject matter obvious.
	3) The Office contends that deriving the claimed invention from Smith and Pichichero is nothing more than a routine and predictable endeavor. However, the Office’s conclusion is not supported by any record evidence.  Indeed, as discussed about and in Applicant’s previous response, the art is replete with evidence showing a prejudice in the art against predictably deriving a successful S. suis conjugate vaccine (see Halbur, Astronomo, Avci, Micoli).
	Applicant’s arguments have been fully considered, but are deemed non-persuasive.
 Streptococcus suis capsular polysaccharide conjugated to a carrier protein; and a physiologically acceptable vehicle.
Independent claim 11 is drawn to a multivalent vaccine comprising: a first Streptococcus suis capsular polysaccharide conjugated to a first; a second a Streptococcus suis capsular polysaccharide conjugated to a carrier protein; and a physiologically acceptable vehicle, wherein said first and second Streptococcus suis capsular polysaccharides are from different Streptococcus suis serotypes.
With regard to Point 1, all points regarding the Smith reference are addressed and discussed in great detail above. 
With regard to Point 2, contrary to Applicant’s assertion, Smith provides Streptococcus suis antigen(s) and vaccines derived thereof (see abstract). The invention also provides a method of producing a Streptococcus suis capsular antigen including using a protein or functional fragment thereof as provided by the invention, and provides therewith a Streptococcus suis capsular antigen obtainable by such a method (see paragraph 0040).  Smith discloses that the invention further provides a vaccine including an antigen according to the invention and a suitable carrier or adjuvant. The immunogenicity of a capsular antigen provided by the invention is, for example, increased by linking to a carrier (such as a carrier protein)(see paragraph 0068).  Thus, Pichichero does not have to teach or enable what Smith purportedly does not.  
Lastly, the combination of Smith and Pichichero would render the claimed subject matter obvious (the use of selected carrier proteins) as the ability to employ carrier proteins selected from tetanus toxoid, diphtheria toxoid, CRM and others commonly used in humans 
With regard to Point 3, as previously noted, while the results of the Halbur reference for efficacy of vaccinating nursery pigs for S. suis is limited there are signs of efficacy. And as noted by the prior art those signs of efficacy lends itself to plans to further improve the efficacy of the vaccine to include adjusting the antigen load, increasing the dose, and changing adjuvants. The components of the Halbur vaccine are identical to those set forth in the instant claim.  While 
Lastly, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
As previously presented, Smith provides Streptococcus suis antigen(s) and vaccines derived thereof (see abstract). The invention also provides a method of producing a Streptococcus suis capsular antigen including using a protein or functional fragment thereof as provided by the invention, and provides therewith a Streptococcus suis capsular antigen obtainable by such a method (see paragraph 0040).  Smith discloses that the invention further provides a vaccine including an antigen according to the invention and a suitable carrier or adjuvant. The immunogenicity of a capsular antigen provided by the invention is, for example, increased by linking to a carrier (such as a carrier protein)(see paragraph 0068). Further, Smith utilizes serotype 1, 2 and 9 (see paragraph 0028, 0033 and Figure 2).  The invention also provides a vaccine including a Streptococcus vaccine strain or mutant according to the invention and a pharmaceutically acceptable carrier or adjuvant (see paragraph 0060). 
Moreover, Smith discloses that in a preferred embodiment, the invention provides a Streptococcus vaccine strain, according to the invention, which includes a mutant capable of 
Smith does not specifically teach that the carrier protein is selected from an inactivated bacterial toxin, as recited in claim 2 and 12; nor does it teach that the carrier protein is selected from CRM, tetanus toxoid and diphtheria toxoid, as recited in claims 3, 4, 10, 13 and 15.
Pichichero teaches that immunogenicity of polysaccharides as human vaccines was enhanced by coupling said polysaccharide to protein carriers. Conjugation transformed the T cell-independent polysaccharide vaccines of the past to T cell-dependent antigenic vaccines that were much more immunogenic and launched a renaissance in vaccinology. This review discusses the conjugate vaccines for prevention of infections caused by Haemophilus influenzae type b, Streptococcus pneumoniae, and Neisseria meningitidis. Specifically, the characteristics of the proteins used in the construction of the vaccines including CRM, tetanus toxoid, diphtheria toxoid, Neisseria meningitidis outer membrane complex, and Haemophilus influenzae protein D are discussed. The studies established differences among and key features of conjugate vaccines including immunologic memory induction, reduction of nasopharyngeal colonization and herd immunity, and antibody avidity and avidity maturation are presented. Studies of dose, schedule, response to boosters, of single protein carriers with single and multiple polysaccharides, of multiple protein carriers with multiple polysaccharides and conjugate vaccines administered concurrently with other vaccines are discussed along with undesirable consequences of conjugate vaccines. The clear benefits of conjugate vaccines in improving the protective responses of the immature immune systems of young infants and the 
Further it is taught that clinical trials have demonstrated the efficacy of these conjugate vaccines in preventing infectious diseases and altering the spread of Hib, Spn, and N. meningitis. All 5 carrier proteins have been effective in increasing vaccine immunogenicity but differ in the quantity and avidity of antibody they elicit, ability to carry multiple polysaccharides in the same product and to be given concurrently with other vaccines (see page 2506).
It would have been obvious before the effective filing date of the presently claimed invention to employ carrier proteins selected from tetanus toxoid, diphtheria toxoid, CRM and others commonly used in humans with a reasonable expectation of success. This modification may be viewed as the substitution of particular carrier protein which were known and commonly used and suggested in the art for their enhanced immunogenicity particularly as it relates to polysaccharides for vaccines as suggested by the combined teachings of Pichichero. The skilled artisan would have been motivated to make this modification because Pichichero specifically suggests and teach these particular protein carriers and note that conjugating a saccharide to a carrier protein enhanced immunogenicity and converted a T-cell independent to T-cell dependent antigens was one of the most important contemporary achievements in vaccinology, heralding a new era in vaccine development and lending itself to clear benefits of conjugate vaccines in improving the protective responses of the immature immune systems of young infants and the senescent immune systems of the elderly. All 5 carrier proteins have been shown to enhance immunogenicity of polysaccharides when conjugated to a protein carrier. Among the 5 proteins CRM197 and have shown the greatest versatility in the ability of scientists to create conjugates to multiple polysaccharides in the same product and to be given concurrently with other vaccines (see page 2514; Conclusion). The skilled artisan would have had a reasonable expectation of success because each of the documents teach immunogenic compositions comprising saccharides conjugated to a carrier protein.
Since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective 
Accordingly, the subject matter of claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary.

Claim Rejections - 35 USC § 112
Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	The rejection of claims 1-15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for the reasons set forth in the previous office action.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
	Applicant argues that:
	1) The claims, as amended, are directed to Streptococcus suis vaccines. In the specification, for instance Example 1, it describes a Streptococcus suis vaccine comprising a Streptococcus suis capsular polysaccharide conjugated to a carrier protein. The specification at Example 4 describes a clinical study where the vaccine composition is administered to pigs with results showing that pigs developed IgM and IgG1 antibodies in response to the vaccine. Thus conveying to those of ordinary skill that Applicant was in possession of the claimed invention at the priority date.
	Applicant’s arguments have been fully considered, but are deemed non-persuasive.
	Independent claim 1 is drawn to a Streptococcus suis vaccine comprising a Streptococcus suis capsular polysaccharide conjugated to a carrier protein; and a physiologically acceptable vehicle. 
	With regard to Point 1, the Examiner appreciates Applicant’s response, however, the rejection is maintained due to the fact that the specification, while describing a Streptococcus suis vaccine having efficacy, does not adequately demonstrate a vaccine having efficacy across all possible serotypes.  It is not clear that Applicant is in passion of all the differing Streptococcus suis serotypes. In fact Examples 1 and 4 are only as it pertains to serotype 2, thus the rejection is maintained.  
	As previously presented, to fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe the invention which has been claimed to reasonably convey to the skilled artisan that Applicant has possession of the claimed 
The claims envision the claimed composition for general use as a vaccine to prevent any diseases and specific use of a vaccine to prevent any diseases related to Streptococcus suis in swine, the term ‘vaccine’ encompasses a composition having the ability to actually prevent a disease or infection. 
	The specification speaks to the ability to stimulate antibody responses and production and a robust immunological response.  Further Example 3 teaches that a strong antibody response does not necessarily reflect upon the protection of an individual (see paragraph 0140).  Example 4 demonstrates that the claimed composition produces significant levels of anti-CPS IgG1.  Increasing antibodies is not a direct correlation to prevention.  Overall, the claimed composition reduces mortality and lessons clinical signs/symptoms.  
To be a prophylactic vaccine composition, said vaccine must induce a protective immune response demonstrated by challenge experiments in an acceptable animal model.  The specification does not provide substantive evidence that the claimed vaccine comprising a Streptococcus suis capsular polysaccharide conjugated to a carrier protein; and a physiologically acceptable vehicle is capable of inducing protective immunity.  This demonstration is required for the skilled artisan to be able to use the claimed method for their intended purpose of prevention.  Without this demonstration, the skilled artisan would not be able to reasonably predict the outcome of the administration of the claimed composition, i.e. would not be able to accurately predict if protective immunity has been induced. 
Adequate written description requires more than a mere statement that it is part of the invention.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims 
Written description requirement must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the "written description" inquiry, whatever is now claimed.  The Guidelines further state, "[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus" (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  
The University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:  ...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.
Further, Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116).  

Conclusion
7.	No claim is allowed.

8.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        September 17, 2021
/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645